Citation Nr: 1046393	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rate of special monthly compensation, 
under 38 U.S.C.A. § 1114(r).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1969 to April 1973 
and form September 1973 to February 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As a preliminary matter, the Board notes that the record shows 
the appellant is presently receiving special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of 
the use of a creative organ; special monthly compensation under 
38 U.S.C.A. § 1114(l) and 3.350(b) for loss of use of one hand 
and one foot; and, special monthly compensation under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) at a rate equal to 
38 U.S.C.A. § 1114(m) on account of the service connected 
cerebrovascular accident with left hemiparesis and aphasia with 
the additional disability of coronary artery disease (CAD) with 
hypertension (HTN) ratable at 100 percent.  

The appellant is service connected for cerebrovascular accident 
with left hemiparesis and aphasia rated as 100 percent, CAD with 
HTN rated as 100 percent disabling, bilateral diabetic 
retinopathy with cataracts rated as 70 percent disabling, 
diabetes mellitus type II rated as 40 percent disabling, 
peripheral vascular disease of the left and right lower 
extremities rated as 20 percent disabling for each extremity, 
peripheral neuropathy of the right and left lower extremities 
rated as 20 percent disabling for each extremity, traumatic 
arthritis of the right knee rated as 10 percent disabling, and 
hearing loss in the left ear and impotency rated as 
noncompensable each.

The Board notes that the Supplemental Statement of the Case of 
December 2006 states that a personal hearing at the RO was 
conducted that same month.  A review of the file shows that a 
transcript of the hearing has not been associated with the claim 
file.  A transcript of the personal hearing of December 2006 must 
be obtained and associated with the claim file.

There are three levels of aid and attendance provided for under 
the SMC provision.  Regular aid and attendance under the "l" rate 
of SMC is the first of these levels.  38 U.S.C.A. § 1114(l) and 
38 C.F.R. §§ 3.350(b)(3),(4). The two higher levels of aid and 
attendance are the "r-1" and "r-2" rates of SMC, which represent 
a far greater degree of disability and/or need for an 
increasingly greater degree of care.  See 38 U.S.C.A. § 1114(r) 
and 38 C.F.R. § 3.350(h).

If any veteran otherwise entitled to compensation under 38 
U.S.C.A. § 1114(o), at the maximum rate authorized under 38 
U.S.C.A. § 1114(p), or at the intermediate authorized under 38 
U.S.C.A. § 1114(n) and (o) and at the rate authorized under 38 
U.S.C.A. § 1114(k) is in need or regular aid and attendance, then 
in addition to such compensation the veteran shall be paid 
monthly aid and attendance under the provisions of 38 U.S.C.A. § 
1114(r)(1).  Such veteran who is in need of a higher level of 
care shall be paid monthly aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(r)(2) if VA finds the veteran, 
in the absence of such care, would require hospitalization, 
nursing home care or other institutional care.  See 38 U.S.C.A. § 
1114(r); 38 C.F.R. § 3.350(h).

The appellant has argued that his mobility has been greatly 
affected and that he is in need of regular aid and attendance 
which would entitle him to a higher rate of aid and attendance 
under 38 U.S.C.A. § 1114(r). 

A VA examination for the need of Aid and Attendance of April 2005 
noted the appellant needs an attendant; he is wheelchair bound, 
he cannot take care of himself during hazards and dangers of 
daily environment; he has in addition to his stroke, diabetes 
mellitus, peripheral neuropathy and hypertension; he is unable to 
carry the activities of daily living; has total limitation of 
motion due to his left-sided hemiparesis and cannot walk.  

VA outpatient treatment records dated in April 2005 note the 
appellant has an attendant and can walk some.  Records of July 
2006 note he is mobile in a wheelchair.  

A VA examination of December 2007, noted that his mobility was 
significantly impaired and he was wheelchair bound.  It was noted 
he wears braces on both legs.

Considering the evidence above, the Board finds the record is 
unclear as to the current need for aid and attendance by the 
appellant.  While in April 2005 it was shown that he was in need 
for the aid and attendance of another for activities of daily 
living.  More recent records note the appellant can walk some and 
his left sided hemiparesis has been noted to be mild.  Therefore, 
the Board finds that a new VA examination for purposes of aid and 
attendance is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a transcript of 
the RO hearing conducted in December 2006 
and associate it with the claim file.  

2.  The RO should then arrange for the 
appellant to be examined by an appropriate 
physician to determine the severity of his 
service connected disabilities and to 
provide a certification as to whether or 
not the appellant is in need of A&A and/or 
requires the higher level of care 
necessary for A&A/SMC at the 38 U.S.C.A. § 
1114(r)(2)(38 C.F.R. § 3.352(b)) rate.  
The appellant's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies must be completed.  After 
examining the appellant and reviewing the 
claims folder, the examiner should opine 
as to whether the appellant requires a 
level of care that, if not present, would 
require hospitalization, nursing home 
care, or other residential institution 
care.  The examiner should also determine 
whether the appellant requires personal 
health-care services on a daily basis.  A 
complete rationale for all opinions 
rendered must be provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


